Decided that the relation which an attorney bears to his client will not permit him to file an ordinary bill of interpleader upon every claim made to the fund collected by him for his client. That it is the duty of an attorney who collects money for a client, to pay it over to him whenever he can do it with safety; even where there is doubt whether the securities upon which the money was collected did in fact belong to his client. That all that he has a right to ask, in such a case, is an indemnity from his client. And if he is not satisfied with his responsibility it is his duty to tell him so, and to offer to pay him the money if the client will give such indemnity.
W hether, under any circumstances this court would sustain *68a bill by an attorney against his client and a stranger, where the client was wholly irresponsible and refused to indemnify the former against the claim of a third person which was apparently well founded 1 Queer e. To sustain such a bill, the complainant must, at least show that he has good reason to believe that the adverse claim is well founded, and that there is no posibility of protecting himself by any other means than by the interference of this court.
derby abaSeea" bailorn&c^amS^
That a bill of interpleader cannot be maintained by a bailee or agent who has received property as such, to settle the conflicting claims of the bailor, or principal, and a stranger who claims the property by a distinct and independent title.
Decree of the vice chancellor dismissing bill affirmed with costs as to defendant Ellwood.